          Case 20-33233 Document 3264 Filed in TXSB on 03/16/21 Page 1 of 2




                                 IN THE UNITED STATES BANKRUTPCY COURT
                                       SOUTHERN DISTRICT OF TEXAS
                                            HOUSTON DIVISION

In re                                                                          §
                                                                               §
Chesapeake Exploration, L.L.C.                                                 §            Case No. 20-33239
                                                                               §
           Debtor                                                              §            (Chapter 11)


                                                             WITHDRAWAL OF CLAIM

        Debtor Name and Case Number: Chesapeake Exploration L.L.C.                                                       Case No. 20-33239
                                          Jacqueline Elizabeth Ballard
               Creditor Name and Address: c/o Patrick H. Autry
                                          Branscomb PLLC

                                                                 16
        Court Claim Number (if known):

                                 Date Claim Filed: 10/13/2020
                                                                 No amount
             Total Amount of Claim(s)
             Filed:

 I, the undersigned, am the above-referenced creditor, or an authorized signatory for the above-referenced
 creditor. I hereby withdraw the above-referenced claim and authorize the duly appointed Claims Agent,
 to reflect this withdrawal on the official claims register for the above-referenced Debtor.


 Dated: March 16, 2021                                                             __/s/ Patrick H. Autry__________________
                                                                                   Print Name: Patrick H. Autry
                                                                                   Title (if applicable): Attorney
                                                                                   Branscomb PLLC
                                                                                   Lockhill Crossing, Suite 206
                                                                                   4630 N. Loop 1604 E.
                                                                                   San Antonio, TX 78249

 ----------------------------------------------------------------------------------------------------------------------------------------------------------------------------
                                                                        DEFINITIONS
 Debtor
 The person, corporation, or other entity that has filed a bankruptcy case is called the debtor.

 Creditor
 A creditor is any person, corporation, or other entity to which the debtor owed a debt.

 Proof of Claim
 A form filed with the clerk of the bankruptcy court where the bankruptcy case was filed, to tell the bankruptcy court how much the debtor owed
 a creditor (the amount of the creditor's claim).




{C2416668.DOCX:1}
          Case 20-33233 Document 3264 Filed in TXSB on 03/16/21 Page 2 of 2




            ITEMS TO BE COMPLETED ON THIS WITHDRAWAL OF CLAIM
 Court, Name of Debtor and Case Number:
 Fill in the name of the federal judicial district where the bankruptcy case was filed (for example, Central District of California), the name of
 the
 debtor in the bankruptcy case, and the bankruptcy case number. If you received a notice of the case from the court, all of this information is
 near
 the top of the notice.

 Information about Creditor:
 Complete the section giving the name and address of the creditor that was listed on the previously filed Proof of Claim form.

 Information identifying the Claim that is to be withdrawn:
 Complete the section giving the court claim number, date claim was filed and total amount of claim filed to help identify the claim that is to
 be
 withdrawn.

 Sign and print the name and title, if any, of the creditor or other person authorized to file this withdrawal of claim (attach copy of power
 of attorney, if any).




{C2416668.DOCX:1}
